Name: Commission Regulation (EEC) No 1842/86 of 13 June 1986 amending Regulation (EEC) No 1739/86 on the supply of common wheat flour as food aid to the Republic of Bolivia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 159/10 Official Journal of the European Communities 14. 6. 86 COMMISSION REGULATION (EEC) No 1842/86 of 13 June 1986 amending Regulation (EEC) No 1739/86 on the supply of common wheat flour as food aid to the Republic of Bolivia Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1355/86 (3), and in particular Article 28 thereof, Whereas Commission Regulation (EEC) No 1739/86 (4) issued an invitation to tender for the supply, as food aid, of 7 300 tonnes of common wheat flour to Bolivia ; Whereas a check has shown that an error was made in Annex I to the said Regulation, therefore Annex I to the Regulation should be altered ; Article 1 Annex I to Regulation (EEC) No 1739/86 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 June 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 118 , 7 . 5 . 1986, p. 1 . V) OJ No L 151 , 5 . 6. 1986, p. 13 . 14. 6 . 86 No L 159/ 11Official Journal of the European Communities ANNEX ANNEX I 1 . Programme : 1985 2. Recipient : Republic of Bolivia (Superintendente AADAA, SeÃ ±or Vladimiro Ergueta, Calle MAA No 2668, tel . 223261 , Antofagasta) 3 . Place or country of destination : Bolivia 4. Product to be mobilized : common wheat flour 5 . Total quantity : 7 300 tonnes (10 000 tonnes of cereals) 6. Number of lots : three  lot 1 : 2 500 tonnes  lot 2 : 2 500 tonnes  lot 3 : 2 300 tonnes 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main (telex : 411475) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods : flour of fair and sound merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14 % maximum (ICC Method No 110)  protein content : 10,5 % minimum (N x 6,25 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 180, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  ash content : 0,62 % maximum, referred to dry matter (ICC Method No 104) 10 . Packaging :  new cotton sacks of 100 g minimum, lined with woven polypropylene sacks of 60 g minimum. The top edge of the two sacks will be sewn together  net weight of the bags : 25 kg  marking on the bags in letters at least 5 cm high : 'HARINA DE TRIGO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A BOLIVIA / PARA DISTRIBUCIÃ N GRATUITA' 11 . Port of shipment : a Community port 12. Delivery stage : delivered destination  via Antofagasta La Paz : 2 500 tonnes (Sr Angel Castro, Km 15 Camino La Paz-Viacha, tel . 355751 /364051 ) Potosi : 2 500 tonnes (Sr Mario Martinez, Calle San Alberto esquina Avenida Villazon, tel . 23240) Oruro : 2 300 tonnes (Sr Hugo Novillo, Terminal de buses, tel . 53378) 13 . Procedure to be applied in order to determine supply costs : tendering 14. Deadline for the submission of tenders : 12 noon on 24 June 1986 15. Shipment period : 1 to 31 July 1986 1 6 . Security : 1 5 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 2. The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Venezuela, c/o 'Diplomatic Bag', Berlaymont 1 / 123, 200, rue de la Loi, B-1049 Brussels .'